UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1:DECEMBER 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 £ CHECK WHETHER THE ISSUER IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT. COMMISSION FILE NUMBER: 0-26271 FIRST CAPITAL INTERNATIONAL, INC. Delaware 76-0582435 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 5120 Woodway, Suite 9024, Houston, Texas 77056 (Address of principal executive offices, including zip code) Voice: (713) 629-4866 Fax: (713) 629-4913 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class: N/A Name of Each Exchange on which Registered: N/A Securities registered pursuant to 12(g) of the Exchange Act: Title of Each Class: Common Stock, $.001 par value Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No T Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) contained herein, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer£ Non-accelerated Filer£ Smaller Reporting Company T (Do not check if a smaller reporting company.) Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant at June 30, 2009 was $372,883.As of April 13, 2010, there were 36,809,671 shares of common stock outstanding. TABLE OF CONTENTS PAGE PART I Item1. Business 3 Item1A. Risk Factors 5 Item2. Properties 9 Item3. Legal Proceedings 9 Item4. Submission of Matters to a Vote of Security Holders 9 PART II Item5. Market for Registrant's Common Equity and Related Stockholder Matters 9 Item6. Selected Financial Data 11 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item7A. Quantitative and Qualitative Disclosures about Market Risk 14 Item8. Financial Statements and Supplementary Data 14 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 14 Item9A. Controls and Procedures 14 Item9B. Other Information 15 PART III Item10. Directors and Executive Officers of the Registrant 15 Item11. Executive Compensation 17 Item12. Security Ownership of Certain Beneficial Owners and Management 19 Item13. Certain Relationships and Related Transactions 20 Item14. Principal Accountant Fees and Services 21 PART IV Item15. Exhibits 22 SIGNATURES 2 Table of Contents PART I ITEM 1.BUSINESS FORWARD-LOOKING STATEMENT AND INFORMATION We are including the following cautionary statement in this Form 10-K to make applicable and take advantage of the safe harbor provision of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by, or on behalf of, the Company.Forward-looking statements include statements concerning plans, objectives, goals, strategies, expectations, future events or performance and underlying assumptions and other statements which are other than statements of historical facts.Certain statements contained herein are forward-looking statements and, accordingly, involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.The Company's expectations, beliefs and projections are expressed in good faith and are believed by the Company to have a reasonable basis, including without limitations, management's examination of historical operating trends, data contained in the Company's records and other data available from third parties, but there can be no assurance that management's expectations, beliefs or projections will result or be achieved or accomplished.In addition to other factors and matters discussed elsewhere herein, the following are important factors that, in the view of the Company, could cause actual results to differ materially from those discussed in the forward-looking statements: the ability of the Company's management to operate on a global basis; the ability of the Company to effectuate and successfully operate acquisitions, and new operations; the ability of the Company to obtain acceptable forms and amounts of financing to fund current operations and planned acquisitions; the political, economic and military climate in nations where the Company may have interests and operations; the ability to engage the services of suitable consultants or employees in foreign countries; and competition and the ever-changing nature of the home automation industry.The Company has no obligation to update or revise these forward-looking statements to reflect the occurrence of future events or circumstances. INTRODUCTION First Capital International, Inc. (the “Company”), formerly Ranger/USA, Inc., incorporated as a Delaware Corporation on April 21, 1994 and assumed its current name in August 1998 when new management took over the Company.At the time new management assumed control, the Company had no existing operations, and began implementation of a new business plan.Beginning in 1998, the Company’s original focus was the identification, acquisition and operation of businesses serving or focused on Central and Eastern European markets.Since 2001, the Company has focused its operations on the development of its “smart house” technology and markets for the Company’s new home command center. References to First Capital International, Inc. in this Form 10-K include First Capital International, Inc. and our wholly-owned subsidiary VIP Systems, Inc., which is a home automation and video surveillance solutions firm. At the annual meeting of the stockholders held on July 14, 2006, the stockholders approved a 1-for-3 reverse split.The effect of our reverse split is reflected in all references to the price of our common stock and the unaudited financial statements herein. Our principal executive offices are located at 5120 Woodway, Suite 9024, Houston, Texas 77056; voice: (713) 629-4866 fax: (713) 629-4913. Our corporate web site is at www.FirstCap.net. We are engaged in the design, production and sale of security system for homeland security applications as well as home automation and video surveillance systems, including highly sophisticated marine video surveillance applications.It is our intent to grow through the continued development and marketing of this new and innovative technology. Patents In October 2001, we filed a US patent application for our VIP Systems(TM) with fully integrated software/hardware and began assembling units for Beta testing. On September 30, 2003, we received Patent # US 6,628,510 for our VIP Systems(TM). 3 Table of Contents We developed an Industrial Security Solution (“Solution”) for complex industrial projects including projects related to the oil and gas industry. This Solution allows a client to monitor remote sites, record events on video and exercise full control over any power units at the industrial site remotely. This system can also be used as an anti-terrorist device to preclude unauthorized use of important industrial equipments in case of a takeover attempt. We believe that this Solution can be marketed through governmental agencies, as well as major industrial companies. At the present time, we are looking into possible alliances in order to market this product worldwide. PROJECTS During 2009, we completed several security installations at Marriott Hotel Group properties in Texas, Florida and Louisiana.Our marketing efforts with the Marriott Hotel Group allowed us to secure contracts to install video surveillance systems in several Marriott Hotels in Florida and Texas. Projects in Florida We are focusing on video surveillance business opportunities in Florida and are currently in negotiation to install security systems with several large properties. Despite the real estate downturn, we are bidding on several hi-rise commercial building projects in Florida and believe that our efforts will bring contracts to provide CCTV/automation solutions for these projects. Projects in Texas We are bidding on large security projects with several Houston area school districts and are planning on marketing our products and capabilities to various government entities. We are bidding on several high-rise condominium projects in the Houston area. The current economic conditions have hindered our efforts in successfully closing new deals with new luxury high-rise complexes in Houston to install a security solution as well as to design for the owners a new state-of-the-art “Concierge” Digital Living Automation software.We believe there are new opportunities for our home automation solutions.We anticipate the hi-rise condo project will be a good source for the Company’s revenue through upsell activities, of which there can be no assurances. We are also actively involved in several Houston hotels’ installation projects, predominantly Marriott and Hilton Hotels, as well as upscale residential projects in Houston. We are considering launching our “Concierge” software platform nationwide.We have had numerous discussions with integrators and hi-rise management companies that showed interest in purchasing our concierge platform.As a result, we are developing strategies for selling and marketing the “Concierge” platform nationwide.However, we are anticipating a market slowdown in home automation due to the current national economic crisis. New Developments Due to the current economic crisis, we foresee instabilities and a rise of domestic terrorism throughout the United States.As a countermeasure company, we are developing a threat evaluation program for owners of condominium properties, commercial malls, office buildings and municipal facilities. We have also developed applications jointly with ZuluBravo, LLC, allowing detection of homemade explosives throughout buildings, malls and hotels. We believe this new technology will augment the Company’s current security system and video surveillance product line and will greatly enhance our marketing position. Due to the current energy crises and significant rise in alternative energy projects worldwide, we are working on the development of a security concept for wind power and solar farm projects.We believe we can market this alternative energy security concept worldwide. 4 Table of Contents BUSINESS ACTIVITIES We are a home automation and video security technology company.During 2001, we began transitioning from our US-based Internet and telecommunications business model to the home automation technology business model by developing a new home automation product VIP Systems(TM) which represents a complete unit with home control functions.The technology also has an industrial application. In the broad market for services and support for the products offered by VIP systems, larger companies such as ADT, ACG, etc., takes the bulk of the market.We rely to a large extent on previous customers and their network of contacts as well as exhibits and conferences. There’s currently no government approval requirement for the products we offer. EMPLOYEES As of April 13, 2010, we had 9 employees.No employees are represented by a union.We believe that our employee relations are good. ITEM 1A. RISK FACTORS GOING CONCERN RISK During 2009 and 2008, we were dependent on debt and equity raised from individual investors and related parties to sustain our operations.We incurred net losses of $219,948 and $383,789 during the years ended December 31, 2009 and 2008, respectively.We also had significant negative cash flows from operations during each of the years ended December 31, 2009 and 2008.These factors combined with the cash requirements inherent in our businesses raise substantial doubt about our ability to continue as a going concern.See Note 2 to our Consolidated Financial Statements.Our long-term viability as a going concern is dependent upon three key factors as follows: - Our ability to obtain adequate sources of debt or equity funding to meet current commitments and fund the continuation of our business operations; - Our ability to acquire or internally develop viable businesses; and - Our ability to ultimately achieve profitability and cash flows from operations in amounts that will sustain our operations. As a result of potential liquidity problems, our auditors have added an explanatory paragraph in their opinion on our financial statements for the years ended December 31, 2009 and 2008, indicating that substantial doubt exists concerning our ability to continue as a going concern. RECENT LOSSES AND ACCUMULATED LOSSES AND DEFICIT, AND POTENTIAL DEFICIENCIES IN LIQUIDITY Our ability to achieve profitability depends on our ability to successfully develop and market our home automation technology.We can give no assurance that we will be able to achieve commercial success.We are subject to all risks inherent in a growing venture, including the need to develop marketing expertise and produce significant revenue.We may incur losses for the foreseeable future due to the significant costs associated with home automation and video security technology operations. We incurred net losses of $219,948 and $383,789 during the years ended December 31, 2009 and 2008, respectively.Recurring losses have produced an accumulated deficit of $11,717,385 at December 31, 2009.Total revenue for the year ended December 31, 2009 was $905,841, an increase of $10,695, which represents a 1% increase from 2008 amounts.Our revenue increase was attributable primarily to direct marketing activities. Our new focus has resulted in further development of VIP Systems(TM) that we feel can further improve our operating results.We believe that our revenues will increase, and that we will ultimately be profitable, although we can provide no assurance that profitability will occur. LACK OF FINANCING FOR FUTURE ACQUISITIONS AND EXPENDITURES 5 Table of Contents Until our operating results improve sufficiently, we must obtain outside financing to fund the expansion of the business and to meet our obligations as they become due.Any additional debt or equity financing may be dilutive to the interests of our shareholders.Our financing must be provided from our operations, or from the sale of equity securities, borrowing, or other sources of third party financing in order for us to expand operations.The sale of equity securities could dilute our existing stockholders' interest, and borrowings from third parties could result in our assets being pledged as collateral and loan terms which would increase our debt service requirements and could restrict our operations.We can give no assurance that financing will be available from any source, or, if available, upon terms and conditions acceptable to us. RISK OF DILUTION UPON CONVERSION OF OPTIONS At December 31, 2009, we had outstanding a total of 5,230,000 options to purchase our common stock at exercise price ranging between $0.03 to $0.20 per share.These prices are within the current market prices.If exercises or conversions occur, current shareholders will be subject to an immediate dilution in per share net tangible book value. EFFECT ON MARKET RELATED TO SHARES ELIGIBLE FOR FUTURE SALE At December 31, 2009, we had 36,809,671 outstanding shares, of which approximately 5,590,688 shares are free trading shares, and 31,218,983 shares are restricted securities as that term is defined in the Securities Act of 1933.31,218,983shares of our restricted common stock have been held for more than one year.6,984,836 have been held by non-affiliates for more than one year and may be sold subject to volume restrictions.We can make no prediction as to the effect that resale of our restricted common stock, or the availability of such shares for sale, will have on market prices.The possibility that substantial amounts of common stock may be sold in the public market would likely have a material adverse effect on prevailing market prices for our common stock and could impair our ability to raise capital through the sale of our securities. ABILITY TO LOCATE SUITABLE BUSINESS COMBINATION AND JOINT VENTURE PARTNERS We periodically enter into preliminary, non-binding discussions with other firms in the automation industry in the U.S. and Europe.These discussions could result in business combinations.While we desire that such business combinations occur, we can give no assurance that any future business combination can be structured on terms acceptable to us.We seek to accomplish acquisitions on a stock exchange basis with a minimal cash cost.This would enable us to acquire additional assets and maintain our cash flow as well, but could result in substantial dilution in per share net tangible book value to existing shareholders. CONTROL BY MANAGEMENT AND CONFLICT OF INTERESTS As of December 31, 2009, our Directors and executive officers and their respective affiliates collectively and beneficially owned approximately 66.1% of our outstanding common stock, including all warrants exercisable within 60 days.This concentration of voting control gives our Directors and executive officers and their respective affiliates substantial influence over any matters which require a shareholder vote, including, without limitation, the election of Directors, even if their interests may conflict with those of other shareholders.It could also have the effect of delaying or preventing a change in control of or otherwise discouraging a potential acquirer from attempting to obtain control of us.This could have a material adverse effect on the market price of our common stock or prevent our shareholders from realizing a premium over the then prevailing market prices for their shares of common stock. SIGNIFICANT COST AND TIME DEVOTED TO COMPLIANCE INITIATIVES BY MANAGEMENT AS A RESULT OF OPERATING AS A PUBLIC COMPANY We will continue to incur significant legal, accounting and other expenses as a fully-reporting public company.In addition, the Sarbanes-Oxley Act of 2002, as well as new rules subsequently implemented by the SEC, have imposed various new requirements on public companies, including requiring changes in corporate governance practices.Our management and other personnel will need to devote a substantial amount of time to these new compliance initiatives.Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time-consuming and costly.For example, we expect these new rules and regulations to make it more difficult and more expensive for us to obtain director and officer liability insurance, and we may be required to incur substantial costs to maintain the same or similar coverage. 6 Table of Contents In addition, the Sarbanes-Oxley Act requires, among other things, that we maintain effective internal controls for financial reporting and disclosure controls and procedures.In particular, commencing in fiscal 2007, we must perform system and process evaluation and testing of our internal controls over financial reporting to allow management and our independent registered public accounting firm to report on the effectiveness of our internal controls over financial reporting, as required by Section 404 of the Sarbanes-Oxley Act.Our testing, or the subsequent testing by our independent registered public accounting firm, may reveal deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses.Our compliance with Section 404 will require that we incur substantial accounting expense and expend significant management efforts.We currently do not have an internal audit group, and we will need to hire additional accounting and financial staff with appropriate public company experience and technical accounting knowledge.Moreover, if we are not able to comply with the requirements of Section 404 in a timely manner, or if we or our independent registered public accounting firm identifies deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses, the market price of our stock could decline, and we could be subject to sanctions or investigations by the SEC or other regulatory authorities, which would require additional financial and management resources. MARKET LIQUIDITY OF OUR SECURITIES AND PENNY STOCK SECURITIES LAW CONSIDERATIONS The trading price of our common stock is below $5.00 per share.As a result of this price level, trading in our common stock would be subject to the requirements of certain rules promulgated under the Securities Exchange Act of 1934, as amended.These rules require additional disclosure by broker-dealers in connection with any trades generally involving any non-NASDAQ equity security that has a market price of less than $5.00 per share, subject to certain exceptions.Such rules require the delivery, before any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated therewith, and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors (generally institutions).For these types of transactions, the broker-dealer must determine the suitability of the penny stock for the purchaser and receive the purchaser's written consent to the transaction before sale.The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our common stock.As a consequence, the market liquidity of our common stock could be severely affected or limited by these regulatory requirements. POSSIBLE VOLATILITY OF COMMON STOCK PRICE The market price of our common stock may be highly volatile, as has been the case with the securities of many other small capitalization companies.The securities markets have experienced a high level of price and volume volatility and the market prices of securities for many companies, particularly small capitalization companies, have experienced wide fluctuations which have not necessarily been related to the operating performances or underlying asset values of such companies. ISSUANCE OF PREFERRED STOCK We presently have authorized 20,000,000 shares of preferred stock, par value $.001 per share.As of December 31, 2009 we had 4,500,000 shares of preferred stock outstanding.The outstanding shares of preferred stock are convertible into approximately 82,400,000 shares of our common stock and are entitled to certain dividend rights.The outstanding shares of preferred stock do not have any voting rights.Our Board of Directors has the authority, without action or consent by the stockholders, to issue the authorized preferred stock in one or more series, to fix the number of shares in each series, and to determine the voting rights, preferences as to dividends and liquidation rights, conversion rights, and other rights of any series of preferred stock.The shares of preferred stock could adversely affect the rights of the holders of common stock and could prevent holders of common stock from receiving a premium upon the sale of the common stock.For example, an issuance of preferred stock could result in a class of securities outstanding that would have preferences with respect to voting rights and dividends and in liquidation over our common stock, and could (upon conversion or otherwise) enjoy all of the rights of holders of common stock. 7 Table of Contents Our Board's authority to issue preferred stock could discourage potential takeover attempts and could delay or prevent a change in control of us through merger, tender offer, proxy contest or otherwise, by making such takeover attempts more difficult or costly to achieve. NO CASH DIVIDENDS We have never paid cash dividends on our common stock and our Board of Directors does not anticipate paying cash dividends in the foreseeable future.We currently intend to retain future earnings to finance our growth.The only way for you to realize a return on your investment in our stock may be to sell your shares in the open market. LIMITATION ON DIRECTOR LIABILITY Our Articles of Incorporation provide, as permitted by governing Delaware law, that our directors shall not be personally liable to us or our stockholders for monetary damages for breach of fiduciary duty as a director, with certain exceptions.These provisions may discourage stockholders from bringing suit against a director for breach of fiduciary duty and may reduce the likelihood of derivative litigation brought by stockholders on our behalf. COMPETITION There are presently several major competitors in the home automation industry.Many of our competitors are more established companies with substantially greater capital resources and substantially greater marketing capabilities than us.We can not give any assurances that we will be able to successfully compete in this market. DEPENDENCE ON MANAGEMENT Our success is substantially dependent upon the time, talent, and experience of Alex Genin, our Chief Executive Officer and Chairman of the Board.We have no employment agreement with Mr. Genin.The loss of the services of Mr. Genin would have a material adverse impact on us.We can give no assurance that a replacement for Mr. Genin could be located in the event of his unavailability.Further, in order for us to expand our business operations, we must continue to improve and expand the level of expertise of our personnel and we must attract, train and manage qualified managers and employees to oversee and manage our expanding operations.Demand for technology industry personnel is high.We can give no assurance that we will be in a position to offer competitive compensation packages to attract or retain our personnel. ABILITY TO MANAGE GROWTH Our intention is to expand by developing our automation business.We are subject to a variety of risks.Our growth may place a significant strain on our day-to-day management and operations.We can give no assurance that our systems, controls or personnel will be sufficient to meet these demands.Inadequacies in these areas could have a material adverse effect on us. INTELLECTUAL PROPERTY We seek patent protection on our core technologies, applications and improvements of these technologies and on related inventions that will help ensure our access to desired markets.As of April 13, 2010, we owned one patent.Our policy is to file patent applications and to protect technology, inventions and improvements to inventions that are commercially important to the development of our business.Consistent with our business plans, we have focused since 2002 on building and protecting our patent estate in automation and remote management control.Our issued patent has an expiration date of September 6, 2021. We also rely upon trade secrets, know-how, trademarks, copyright protection and continuing technological and licensing opportunities to develop and maintain our competitive position.Our success will depend in part on our ability to obtain patent protection for our products and processes, to preserve our trade secrets, trademarks and copyrights and to operate without infringing the proprietary rights of others. 8 Table of Contents ITEM 2.PROPERTIES Our principal executive offices are located at 5120 Woodway, Suite 9024, Houston, Texas 77056, in approximately 2,123 square feet of office space which is leased, on a 5-year contract basis expiring January 31, 2012 for $3,822 per month.We believe that our offices are adequate for our present and future needs. ITEM 3.LEGAL PROCEEDINGS On May 27, 2008, a lawsuit was filed against us by Virage Consulting at the US Southern District Court of New York.The issue arises from a promissory note collateralized by an option to purchase 2,500,000 shares (or 833,334 shares after a 1-for-3 reverse split) of our company for $500,000 by Virage Consulting in 2006 to expire in May, 2007.However, Virage Consulting decided to exercise its option to convert and purchased the shares.The shares were issued and delivered to Virage Consulting at their request.The agreement allowed the investor to dispose of the shares, in part or in full prior to May, 2007.The proceeds from any such disposal would have reduced the principal balance of $500,000.We believe the note effectively became null and void when Virage Consulting accepted the shares in April 2006. We have hired an attorney and are proceeding accordingly. Currently, the principal balance remains on the books as a current note payable until an outcome can be reasonably determined. On October 8, 2008, J.W. Rogers, an investor, named the Company and Alex Genin, our Chief Executive Officer, parties to a lawsuit filed in the 295th Judicial District Court of Harris County, Texas alleging impropriety and fraud in a recent stock purchase.We consider this to be a meritless lawsuit and have filed a motion to remove ourselves from this lawsuit. On December 19, 2008, a lawsuit was filed against VIP Systems and Alex Genin, our Chief Executive Officer, by Brodson Construction for breach of contract as a sub-contractor for approximately $34,000 including damages.We consider this to be a frivolous lawsuit and have retained an attorney to counter sue.The lawsuit is currently in process thus no probable outcome is known at this time. As such, no accrual is recorded at December 31, 2009. On August 21, 2009, a lawsuit was filed by Carnes Engineering, Inc. against the Company and Alex Genin, our Chief Executive Officer filed in the County Civil Court at Law No. 1 of Harris County, Texas, alleging non-payment for services performed in the Company’s main office amounting to approximately $19,000.Management intends to settle however the amount is currently in negotiations. Thus, the maximum liability of $19,000 is accrued and included in the total accounts payable and accrued liabilities balance of $110,178 at December 31, 2009. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS In the U.S., our common stock is currently traded on the over-the-counter bulletin board ("OTCBB") under the symbol "FCPN.OB".From February 1999 to August 2006 our common stock was traded under the symbol “FCAI.OB”.At the Annual Meeting of Stockholders held on July 14, 2006, the stockholders approved a three-to-one reverse split of the common stock; and approved an amendment to the Certificate of Incorporation increasing the authorized number of shares of common stock from 100,000,000 to 200,000,000 and increasing the authorized number of shares of preferred stock from 10,000,000 to 20,000,000.The reverse split of the common stock became effective on August 7, 2006.The effect of this reverse split is reflected in the audited condensed financial statements herein. The following table sets forth the reported high and low closing prices for our common stock on the OTCBB for the last two fiscal years adjusted for the reverse split discussed above.As quoted by Commodity Systems, Inc., the quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 9 Table of Contents QUARTER ENDED HIGH LOW March 31, 2008 $ $ June 30, 2008 $ $ September 30, 2008 $ $ December 31, 2008 $ $ March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ On December 31, 2009, the closing price on our common stock was $0.025 per share and at that date there were approximately 1,040 shareholders of record of our common stock.Our transfer agent is OTC Stock Transfer, Inc., 321 East 2100 South, Suite 3, Salt Lake City, UT 84115; tel. (801) 485-555, fax (801) 486-0562. DIVIDEND POLICY We have not paid, and we do not currently intend to pay, cash dividends on our common stock in the foreseeable future.Our current policy is for us to retain all earnings, if any, to provide funds for our operation and expansion.The declaration of dividends, if any, will be subject to the discretion of the Board of Directors, which may consider such factors as our results of operations, financial condition, capital needs and acquisition strategy, among others. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table shows the number of shares of common stock that could be issued upon exercise of outstanding options and warrants, the weighted average exercise price of the outstanding options and warrants and the remaining shares available for future issuance as of December 31, 2009. EQUITY COMPENSATION PLAN INFORMATION Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders -0- $
